CUSHMAN, District Judge.
In addition to the statutes cited by the parties the following are to be noted: Article 2, Section 2, Clause 1 of the Constitution, U.S.C.A.Const. art. 2, § 2, cl. 1; Title 48, U.S.C., §§ 62 and 1453, 48 U.S.C.A. §§ 62, 1453, and Sections 1651 and 1655 of the Compiled Laws of Alaska, 1933.
Section 88, Title 18, U.S.C., 18 U.S. C.A., § 88, is to be strictly construed.
The statute requiring a statement under oath in order to secure a marriage license is a Territorial statute, Section 2, Chap. 56 of the Laws of Alaska, 1917 (Section 1189 of the 1933 Compiled Laws of Alaska), and is not a law of the United States, and a false oath .in such a matter is not an offense against the United States.
The Motion to Dismiss will be denied. Any Order to such effect will be settled upon notice.
The Clerk is directed to notify the United States Attorney, or his Assistant at Tacoma, and the attorney for Petitioner of the filing of this ruling.